NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

              ROBYN MARIE SESSIONS, Petitioner/Appellee,

                                        v.

            VITALE NICOLO SESSIONS, Respondent/Appellant.

                           No. 1 CA-CV 15-0589 FC
                             FILED 10-25-2016


           Appeal from the Superior Court in Maricopa County
                          No. FC2002-011187
               The Honorable Joseph P. Mikitish, Judge

                                  AFFIRMED


                                   COUNSEL

Raymond S. Dietrich PLC, Phoenix
By Raymond S. Dietrich
Counsel for Petitioner/Appellee

Law Office of Alan K. Wittig PC, Queen Creek
By Alan K. Wittig
Counsel for Respondent/Appellant
                         SESSIONS v. SESSIONS
                          Decision of the Court



                     MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Margaret H. Downie
joined.


OROZCO, Judge:

¶1            Vitale Nicolo Sessions (Husband) appeals from the superior
court’s order enforcing a domestic relations order (DRO) and directing use
of the formula set forth therein to calculate his former wife’s share of
pension benefits. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            Husband and Robyn Marie Sessions (Wife) married on April
30, 1988. Husband, then a police detective with the City of Mesa, began
participating in the Public Safety Personnel Retirement System (PSPRS) on
October 17, 1993. Wife served Husband with a petition for dissolution on
November 1, 2002. The parties agreed to divide Husband’s PSPRS
pension benefits pursuant to a DRO, and the superior court dissolved the
marriage effective February 1, 2005.

¶3           In December 2005, the superior court entered a stipulated
DRO, which provided that if Husband did not commence his pension
benefits upon completion of twenty years of service, Husband must pay
Wife directly “monthly payments based upon the benefits available at
completion of 20 years’ service,” pursuant to a formula. Both parties
approved the DRO as to form and content and signed the DRO.

¶4            The formula set forth in the DRO specified that Wife’s
fractional interest in Husband’s pension benefits would be calculated as
follows:

      A.     The amount of the payment payable to [Husband]
             based upon 20 years’ total service will be multiplied
             by a fraction, the numerator of which is the number of
             months the parties were married to each other while
             [Husband] was participating in the [PSPRS]
             November 1, 2002, (as shall be determined by the
             [PSPRS]from the dates contained in this Order and


                                    2
                        SESSIONS v. SESSIONS
                         Decision of the Court

             the Records of the [PSPRS]and/or the records
             available to the [PSPRS]from participating employers)
             and the denominator of which shall be the total
             months of service upon [Husband’s] completion of 20
             years’ service, times fifty percent (50%).

      B.     From the amount determined in 2(A) above, the
             [PSPRS]shall subtract $219.14, and the resulting dollar
             amount shall be paid to [Wife].

¶5          In 2013, several months before Husband was to reach his
twenty-year service mark, pension counsel calculated the amount
Husband should pay Wife directly as $606.76 per month effective
November 1, 2013.

¶6           In performing the calculation, pension counsel ran a benefit
estimate using the PSPRS benefit estimator of the actual benefit that
would be payable to Husband based on twenty years of service, which
estimated Husband’s monthly benefit to be $3,654.43. Pension counsel
then noted that:

      The formula contained in the [DRO] directs that the benefit
      is to be multiplied by one-half and by a fraction, whose
      numerator is the number of months of benefit accrual during
      the marriage through November 1, 2002, and the
      denominator would be 20 years. My notes indicate that your
      date of marriage was April 30, 1988, and [Husband’s] PSPRS
      start date was October 17, 1993. Therefore, the numerator
      should reflect 108.5 months (from October 17, 1993, through
      November 1, 2002, is 9 years and one-half month, or 108.5
      months), and the denominator is 240 months. Therefore,
      one-half of the community property interest in the PSPRS
      benefit is 22.6%. (108.5/240 x .5 = 22.6%)[.]

      The direct payment is calculated by multiplying $3,654.43 by
      22.6% (or $822.90). Then the . . . offset amount of $219.14 is
      subtracted, leaving a direct payment amount to [Wife] of
      $606.76.

¶7             Husband objected to the calculation and instead offered to
pay Wife $275 per month. Wife rejected Husband’s offer and petitioned to
enforce judgment. The superior court granted Wife’s petition and ordered
the parties to use the formula set forth in the DRO.



                                    3
                           SESSIONS v. SESSIONS
                            Decision of the Court

¶8           We have jurisdiction over Husband’s timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution, and Arizona
Revised Statutes (A.R.S.) sections 12-120.21.A.1 and -2101.A.2 (West
2016).1

                               DISCUSSION

¶9            We review the superior court’s order granting a post-decree
petition for abuse of discretion. See City of Phx. v. Geyler, 144 Ariz. 323, 328
(1985). “An abuse of discretion may occur when a trial court commits an
error of law in the process of exercising its discretion.” Kohler v. Kohler,
211 Ariz. 106, 107, ¶ 2 (App. 2005).

¶10            Husband argues that because the formula set forth in the
DRO requires use of Husband’s three highest years of income before the
filing of the petition of dissolution, pension counsel incorrectly calculated
the retirement benefit by using the Husband’s benefit amount payable at
his twenty-year service date. Contrary to Husband’s argument, however,
the plain language of the DRO requires use of the “amount payable to
[Husband] based upon 20 years’ total service.” In accordance with the
DRO, pension counsel used an estimate of the actual benefit that would be
payable to Husband based on twenty years of service.

¶11           Husband next argues that at the time he agreed to the DRO,
he understood that the calculation would be based on the “past [highest] 3
years [of] income as of November 1, 2002.” Husband signed the DRO and
agreed to its form and content. A competent person is presumed “to
know the contents of an agreement he signs.” In re Estate of Henry, 6 Ariz.
App. 183, 186 (1967). Moreover, a person who signs a written agreement
“is bound to know and assent to its provisions in the absence of fraud,
misrepresentation, or other wrongful acts by the other party.” Teran v.
Citicorp Person-to-Person Fin. Ctr., 146 Ariz. 370, 372 (App. 1985). If
Husband misunderstood the terms of the DRO, that was a unilateral
mistake on his part. Hartford v. Indus. Comm’n of Ariz., 178 Ariz. 106, 111
(App. 1994) (noting that a unilateral mistake is one where only one party
to an agreement is mistaken as to the subject matter or the agreement’s
expression).



1We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.




                                       4
                           SESSIONS v. SESSIONS
                            Decision of the Court

¶12           Finally, Husband argues that the DRO violates A.R.S. § 25-
318 and Koelsch v. Koelsch, 148 Ariz. 176 (1986), because it awards some of
Husband’s post-dissolution income to Wife. Section 25-318.A provides for
the equitable division of community property at dissolution. In re
Marriage of Flower, 223 Ariz. 531, 535-36, ¶ 16 (App. 2010) (finding
property characterized as community property subject to “equitable
division”). Pension plans are a deferred form of compensation, and “any
portion of the plan earned during marriage is community property subject
to equitable division at dissolution.” Koelsch, 148 Ariz. at 181. In Koelsch,
our supreme court addressed a formula used by the superior court—in the
absence of a DRO—to divide the community interest of a pension plan for
an employee eligible to retire under PSPRS who chose to continue
working past normal retirement age, thus delaying receipt of retirement
benefits. Id. at 179. In so doing, Koelsch observed that “earnings after
dissolution are separate property.” Id. at 181. Relying on that language,
Husband argues that calculating Wife’s share of pension benefits using
Husband’s benefit amount payable at his twenty-year service mark
violates A.R.S. § 25-318 and Koelsch.

¶13            In contrast to Koelsch, however, the dispute here involves the
enforcement of the DRO, which is governed by the law of judgments.
Once the superior court approved and entered the DRO, it became a final
appealable order. A.R.S. § 12-2101.A.2; Boncoskey v. Bonkoskey, 216 Ariz.
448, 451, ¶ 12 (App. 2007) (recognizing the right to appeal from a qualified
DRO as a special order after final judgment). A final judgment “exists as
an independent resolution by the court of the issues before it and
rightfully is regarded in that context and not according to the negotiated
intent of the parties.” In re Marriage of Zale, 193 Ariz. 246, 249, ¶ 11 (1999).
Husband did not appeal the 2005 entry of the DRO and is thus bound by
its terms. Therefore, we find no abuse of discretion by the superior court
in enforcing the DRO and requiring the parties to use the formula set forth
therein.




                                       5
                         SESSIONS v. SESSIONS
                          Decision of the Court

                             CONCLUSION

¶14           For the foregoing reasons, we affirm. Both Husband and
Wife request attorney fees and costs on appeal, but neither provide a basis
for their fee request. In our discretion, we do not award either party
attorney fees. However, as the prevailing party, Wife is entitled to costs
upon compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       6